Miller, J.
The slander alleged in the defendant’s cross-demand charges Mrs. Ritchey with the crime of sodomy, and the court instructed the jury that the words charged were actionable per se; that to speak words imputing to a female a want of chastity is slanderous, and that to accuse her with having intercourse with a beast is an imputation of a want of chastity. This ruling is the error complained of.
It is well settled by numerous adjudications of this court, that to speak words of and concerning a female imputing to her a want of chastity is slanderous.
Cox et al. v. Bunker, Morris, 269; Smith v. Silence, 4, Iowa, 321; Daily v. Reynolds, 4 Greene, 354; Wilson v. Beighler, 4 Iowa, 427; Truman v. Taylor, id. 424; Beardsley v. Bridgman, 17 id. 290; Cleaveland v. Detweiler, 18 id. 299.
In the last case, Cleaveland v. Detweiler, supra, the words spoken were, that the plaintiff, a woman, had intercourse with a dog, and Dillon, J., delivering the opinion, says : “ An ordinary accusation of unchastity is mild and gentle as compared with the one for which this action is brought. We must abandon the rule, or else hold that it extends to such a one as the case before us.” It was accordingly held that the words were actionable.
So in this case, we have no hesitation in holding that to charge a woman with beastiality is to impute to her a debasement and depravity of thought and sentiment not involved in any other possible accusation, and is an imputation of unchastity of the gravest and grossest character, and actionable per se.
There was no error in giving the instruction, and the judgment is affirmed.
Affirmed.